 
CONVERTIBLE NOTE AGREEMENT 

--------------------------------------------------------------------------------



This Convertible Note Agreement ("Agreement") is made and effective the 31st of
January, 2009,




BETWEEN:
Tiger Renewable Energy Ltd. (the "Company"), a corporation organized and
existing under the laws of the Nevada in the United States of America, with its
head office located at: Sino Favour Centre, 1 On Yip Street, Suite 1302, Chai
Wan, Hong Kong,
       
AND:
Wellington Capital Management Inc., (the "Note Holders"), a corporation
organized and existing under the laws of the Bahamas, with its head office
located at: Centerville House, 4th Floor, 2nd Terrace West, Nassau, Bahamas



WHEREAS, Note Holders are willing to lend Company the aggregate sum of US$
1,000,000 to be evidenced by 8% Convertible Promissory Notes.


In consideration of the mutual covenants and conditions herein contained, the
parties hereby agree, represent and warrant as follows:


1.
ISSUE OF NOTES



The Company will authorize the issue of its 8% Convertible notes (hereinafter
called "Notes") in the aggregate principal amount of US$ 1,000,000 to be dated
February 1, 2009 to mature on as follows:  US$ 250,000 on April 30, 2009
                   $ 250,000 on May 30, 2009
                   $ 250,000 on June30, 2009
                   $ 250,000 on July 30, 2009


And to bear interest on the unpaid principal thereof at the rate of 8% per annum
until maturity, payable on and with each $ 250,000 segment on the maturity dates
states above and After maturity deficient balances are to bear interest at the
rate of 16% per annum until paid, and to be substantially in the form of Exhibit
A attached hereto.
 

--------------------------------------------------------------------------------


 
 
a.
For the purposes of calculating interest for any period for which the interest
shall be payable, such interest shall be calculated on the basis of the actual
number of days per month and a 365 days/year. The Company will promptly and
punctually pay to Note Holders or their nominee the interest on any of the Notes
held by Note Holders without presentment of the Notes. In the event that Note
Holders shall sell or transfer any of the Notes, they shall notify the Company
of the name and address of the transferee. In the event the Company defaults on
any installment of interest or principal, then any Holder of these Notes may, at
his option, without notice, declare the entire principal and the interest
accrued thereon immediately due and payable and may proceed to enforce the
collection thereof. All the Notes shall contain a confession of judgment
provision.

 
The Company will also authorize the issue of 10,166,575 restricted shares of its
common stock (hereinafter called "The Stock") and will authorize the issuance of
and reserve for such purchase such a number of additional shares of common stock
(hereinafter called the "Conversion Stock") as may from time to time be the
maximum number required for issuance upon conversion of the Notes pursuant to
the conversion privileges hereinafter stated.
 
2.
SALE AND PURCHASE OF NOTES AND STOCK



                 The Company will sell the Notes to the purchasers listed on
Exhibit A, each of whom agrees to purchase the principal amount of the Notes set
opposite their names, subject to the terms and conditions hereof and in reliance
upon the representations and warranties of the Company contained herein, at the
purchase price of the principal amount.
 
2

--------------------------------------------------------------------------------


 
3.
REPRESENTATIONS AND WARRANTIES BY THE COMPANY



 
a.
The Company is a corporation duly organized and existing in good standing under
the laws of the State of NEVADA IN THE UNITED STATES OF AMERICA AND has the
corporate power to own its own property and to carry on in the business as it is
now being conducted.



 
b.
Pursuant to its Articles of Incorporation the Company is authorized to issue
100,000,000 Shares of common stock, $.001 par value of which 19,553,375 are
currently outstanding. 10,612,305 are free trading and 8,170,000 restricted
shares with the following release date February 15, 2009There are no other
authorized or outstanding securities of any class or of any kind or character
or, except as reflected in this Agreement, there are no outstanding
subscriptions, options, warrants or other agreements or commitments obligating
the Corporation to issue or sell any additional shares of the Corporation’s
capital stock or any options or rights with respect thereto, or any securities
convertible into any shares of Stock of any class except as describe in Exhibit
3 B:



 
c.
The Company has not declared, set aside, paid or made any dividend or other
distributions with respect to its capital stock and has not made or caused to be
made directly or indirectly, any payment or other distribution of any nature
whatsoever to any of the holders of its capital stock except for regular salary
payments for services rendered and the reimbursement of business expenses.



 
d.
The Company is not a party to any written or oral agreement which grants an
option or right of first refusal or other arrangement to acquire any of the
Stock or to any agreement that affects the voting rights of any of the Stock,
nor has the Company made any commitment of any kind relating to the issuance of
shares of any of its Stock, whether by subscription, right of conversion, option
or otherwise;



 
e.
Tiger’s unaudited Third Quarter Financial Statements for the period ended
October 31, 2008 have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis.  They fairly present the
Company’s financial condition, results of operations, assets, liabilities or
business or as otherwise disclosed to the Note Holders. The Company is currently
preparing its books and records for the year ended January 31, 2009 which will
be audited under current management direction and that the Company will have
disposed of its investment in a joint venture and written off all assets and
liabilities associated with the joint venture and will have no further
obligations to it. The only operating asset will be an investment in the Working
Interest of an Oil and Gas property with a corresponding Payable of US$
1,000,000 and Operating accounts payable will not exceed US$ 150,000 as at
January 31, 2009. Shareholder loans which are currently stated at US $ 25,000
can increase no higher than $ 35,000.

 
3

--------------------------------------------------------------------------------


 
There will be no other outstanding obligations such as the interest bearing note
payable to DT Crystal Limited.
 
 
f.
There is no action or proceeding pending or, to the knowledge of the Company,
threatened against the Company before any court or administrative agency, the
determination of which might result in any material adverse change in the
business of the Company.

 
 
g.
The Company is not a party to any contract or agreement or subject to any
restriction which materially and adversely affects its business, property or
assets, or financial condition, and neither the execution nor delivery of this
Agreement, nor the confirmation of the transactions contemplated herein, nor the
fulfillment of the terms hereof, nor the compliance with the terms and
provisions hereof and of the Notes, will conflict with or result in the breach
of the terms, conditions or provisions or constitute a default, under the
Articles of Incorporation or Code of Regulations of the Company or of any
Agreement or instrument to which the Company is now a party. The Company is not
party to any collective agreement with a labor union;

 

 
h.
The Company owns or possesses or did own, adequate licenses or other rights to
use, all patents, trademarks, trade names, trade secrets, and copyrights used in
its business. No one has ever asserted to the Company that its operations
infringe on the patents, trademarks, trade secrets or other rights utilized in
the operation of its business.

 
 
i.
Neither the Company nor any agent or employee acting in its behalf has offered
the Notes or the Stock or any portion thereof for sale to or solicited in any
offer to buy the same or any thereof from any person  or persons other than the
purchasers listed in the attached Exhibit A, and neither the Company nor any
agent or employee acting in its behalf will sell or offer for sale the Notes or
Stock or any portion thereof to or solicit any offer to buy the Notes or the
Stock from any person or  persons so as to bring the issuance or sale thereof
within the provisions of Securities Act of 1933 (the “ACT”).



 
j.
The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and compliance with the terms of this Agreement
will not result in a breach of any of the terms or provisions of, or constitute
a default under, the Articles of Incorporation or By-laws of the Company; any
indenture, other agreement or instrument to which the Company is a party or by
which it or its assets are bound; or any applicable regulation, judgment, order
or decree of any governmental instrumentality or court, domestic or foreign,
having jurisdiction over the Company, its securities or its properties;

 
4

--------------------------------------------------------------------------------


 
 
k.
The execution, delivery and performance of this Agreement and the transactions
contemplated hereby do not (except for the consents described in Article Four
hereof) require the consent, authority or approval of any other person or entity
except such as have been obtained;



 
l.
The Company has filed with the appropriate governmental agencies all tax returns
and tax reports required to be filed; all Federal, state and local income,
franchise, sales, use, occupation or other taxes due have been fully paid or
adequately reserved for; and the Company is not a party to any action or
proceeding by any governmental authority for assessment or collection of taxes,
nor has any claim for assessments been asserted against the Company;



 
m.
No transactions have been entered into either by or on behalf of the Company,
other than in the ordinary course of business nor have any acts been performed
(including within the definition of the term performed the failure to perform
any required acts) which would adversely affect the good will of the Company;



 
n.
The Company does not have any subsidiaries other than those disclosed in the
Company’s Financial Statements; and



 
o.
The Minute Books of the Company contain true, correct and complete copies of the
minutes of all meetings of its organizers, shareholders and Board of Directors
from the date of its organization to the present.





4.
REPRESENTATIONS AND WARRANTIES BY THE NOTE HOLDERS



The Note Holders represent and warrant that:


 
a.
The Note Holders are subscribing for the Notes and Stock for investment purposes
and not with the view to or for sale in connection with any distribution thereof
and that they have no present intent to sell, give or otherwise transfer the
Notes or Stock.



 
b.
The Note Holders state that they are and residents outside of the United States.



 
c.
The Note Holders understand that this is a highly speculative investment.



5.
CONVERSION



 
a.
The Holder of any of the Notes at any time up to and including the maturity date
(or, at any time up to the close of business on the third business day prior to
the day fixed for payment) but not thereafter may convert the Notes in whole or
in part into as many fully paid and non-assessable shares of Common Stock of the
Company as the principal amount of the Note so converted in a multiple of US$
0.10 per share, and upon surrender of the certificate representing the Notes to
the Company at its principal office. If any of the Notes shall be converted in
part, the Company shall, at its option and without charge to the Holder, either
(I) execute and deliver to the Holder Notes for the balance of the principal
amount so converted, or (ii) make note thereon of the principal of the amount
converted.

 
5

--------------------------------------------------------------------------------




 
b.
Upon conversion of any of the Notes, all accrued and unpaid interest on the
principal amount converted shall be paid to the Holder by the Company.



 
c.
The Company shall take all necessary steps to maintain the registration for the
shares held subject to the conversion privilege as described in this section.



 
d.
In the case the Company shall issue or sell any share of its Common Stock (other
than the Stock Shares issued upon conversion of any of the Notes) without
consideration or for consideration per share less than the conversion price of
US $ 0.10 per share, then forthwith upon such issuance or sale, the conversion
price shall be adjusted to a price (computed to the nearest cent) determined by
dividing (i) an amount equal to the sum of the number of shares of Common Stock
outstanding  immediately prior to such issue or sale multiplied by the number of
shares issued following the Notes Converted and the consideration, if any,
received by the Company upon such issue or sale, by (ii) the total amount of
shares of Common Stock immediately outstanding after such issue or sale.



 
e.
In case the Company shall at any time divide its outstanding shares of Common
Stock into a greater number of shares, the conversion price in effect
immediately prior to such subdivision should be proportionately reduced, and,
however in the case of outstanding shares of Common Stock of the Company shall
be combined into a smaller number of shares, the actual conversion price shall
remain at US $ 0.10.



 
f.
In case the Company shall declare a dividend or make a distribution of any Stock
of the Company payable in Common Stock or in Convertible Securities, the
aggregate maximum number of shares of Common Stock issuable in payment of such
dividend or distribution, or upon conversion of or in exchange for such
Convertible Securities issuable in payment of such dividend or distribution,
shall be deemed to have been issued or sold without consideration.



 
g.
No fractional share of Common Stock shall be issued upon conversion of any of
the Notes. If any Holder of the Notes shall have converted all the Notes held by
him other than a principal amount so small that less than a whole share of
Common Stock would be issuable upon conversion thereof, the Company may elect to
prepay such balance, with interest accrued thereon to the date fixed for
prepayment, or  leave the same outstanding until the maturity of the Note.

 
6

--------------------------------------------------------------------------------


 
 
h.
In any reclassification or change of outstanding shares of Common Stock issuable
upon conversion of the Notes (other than a change in stated value or from no par
to par value) or in the case of any  consolidation or merger of the Company with
any other corporation, or in the case of the sale and conveyance to another to
another corporation or person of the property of the Company in its entirety or
substantially as an entirety, the Company shall, as a condition precedent to
such transaction, case effective provisions to be made that each Holder of the
Notes then outstanding shall have the right thereafter to convert the Notes into
the kind and amount of shares of Stock and other securities and property
receivable upon such reclassification, change, consolidation, merger, sale or
conveyance by a Holder of the number of shares of Common Stock in the Company
into which such Notes might have been converted immediately prior to such
reclassification, change, consolidation, merger, sale or conveyance.



6.
COVENANTS



 
a.
The Company covenants that so long as the Notes are in existence, it will
deliver to the Holders thereof (i) as soon as practical, in any event within 60
days after the end of such quarterly period, in each fiscal year, consolidated
income and surplus statements of the Company; (ii) as soon as practical , and in
any event within 120 days after the end of each fiscal year, a consolidated
income and surplus statement of the Company, and (iii) with reasonable
promptness, such other financial data as the Holders may request in writing.



 
b.
The Company covenants that, so long as any of the Notes are outstanding, it will
permit any Holder of the Notes to visit and inspect, at the Holder's expense,
any of the property of the Company, including its books and records, and to
discuss affairs, finances and accounts with its officers.



 
c.
The Company covenants that, without the written consent of the Holders of US $
1,000,000 in principal amount of the Notes, it will not:



 
i
Create or suffer to exist any mortgage, pledge, encumbrance, lien or charge of
any kind on any of its properties or assets, whether now owned or hereafter
acquired except for (i) mortgages, encumbrances, liens or charges which are now
in existence; (ii) mortgages, liens, charges and encumbrances (a) for taxes,
assessments or governmental charges or levies on property of the Company if the
same shall not be due or delinquent or thereafter can be paid without penalty,
or being contested in good faith and by appropriate proceedings; (b) of
mechanics and material men for sums not yet due or being contested in good faith
and by appropriate proceedings; or (c) in connection with workers' compensation,
unemployment insurance and other state employment legislation.

 
7

--------------------------------------------------------------------------------


 
 
ii
Make any loan or advance to any person, firm or corporation.

 
 
iii
Assume, guarantee, endorse or otherwise become liable in connection with the
obligations, stock or dividends of any person, firm or corporation except in the
ordinary course of business by endorsement of a negotiable instrument in the
course of collection.



 
iv
Merge or consolidate with any other corporation or sell, lease or transfer or
otherwise dispose of all or a substantial part of its assets to any person, firm
or corporation.



 
v
Enter into any material transaction in which any stockholder owning of record or
beneficially more than 5% of the Common Stock of the Company shall have, at the
time, a beneficial interest, direct or indirect.

 
7.
EVENT OF DEFAULT



 
a.
The breach of any of the events or conditions contained in Section 7 of this
Agreement shall constitute an event of default under this Agreement. Any one or
more of the Holders of the Notes may give written notice of such breach and if
the Company shall within 10 days after receipt of such written notice have
failed to correct such occurrence or condition, then the Holder of any one of
the Notes may, at its option and without notice, declare the entire principal
and interest accrued thereon immediately due and payable and may proceed with
collection.





 
b.
If the Company has made a material misrepresentation in connection with this
Agreement or with the transactions contemplated by this Agreement, or if the
Company makes an assignment for the benefit of creditors, or a trustee or
receiver is appointed for the Company; or if any proceeding involving the
Company is commenced under any bankruptcy, reorganization, arrangement,
insolvency, statute or law, such event shall be deemed a default which will
immediately entitled Holders of the Notes, at their option and without notice,
to declare the entire amount of interest accrued thereon immediately due and
payable and proceed to enforce the collection thereof.



 
c.
In case of default in the payment of any installment or principal, the Holders
of the Notes may, at their option and without notice, declare the entire
principal and the interest accrued thereof immediately due and payable and may
proceed to enforce the collection thereof.

 
8

--------------------------------------------------------------------------------


 
8.
MISCELLANEOUS



 
a.
Any and all notices, approvals or other communications to be sent to the parties
shall be deemed validly and properly given if made in writing and delivered by
hand or by registered or certified mail, return receipt requested, and addressed
to the Company at its principal office or to the Holders of the Notes at the
addresses given to the Company by such Note Holders.



 
b.
This Agreement may not be modified, amended or terminated except by written
agreement executed by all the parties hereto.



 
c.
The waiver of any breach or default hereunder shall not be considered valid
unless in writing and signed by the party giving such notice and no waiver shall
be deemed a waiver of any subsequent breach or default of same.



 
d.
The paragraph headings contained herein are for the purpose of convenience only
and are not intended to define or limit the contents of such.



 
e.
The validity, construction, interpretation and enforceability of this Agreement
and the Notes executed pursuant to this Agreement shall be determined and
governed by the laws of the State of NEW YORK IN THE UNITED STATES OF AMERICA.



 
f.
This Agreement shall be binding upon and inure to the benefit of the company and
its successors and assigns.



 
g.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original.





IN WITNESS WHEREOF, Company and Note Holders have executed this agreement on
FEBRUARY 2, 2009.


 
COMPANY
 
NOTE HOLDERS
     
Authorized Signature
 
Authorized Signature
     
Print Name and Title
 
Print Name and Title

 
9

--------------------------------------------------------------------------------


 
Exhibit A
__________________________
(Notes)
 
10

--------------------------------------------------------------------------------


 
Exhibit 3 B
_____________________________


Equity compensation plan.
 



                       
Number of securities to be issued upon exercise of outstanding options, warrants
and rights
   
Weighted-average exercise price of outstanding options, warrants and rights
(As January 31, 2008)
   
Number of securities remaining available for future issuance under equity
compensation plans (excluding securities reflected in column (a)
     
(a)
   
(b)
   
(c)
 
Equity compensation plans approved by security holders
    n/a       n/a       n/a  
Equity compensation plans not approved by security holders
    2,000,000       0.30       1,502,500  
Total
    2,000,000       0.30       1,502,500  



WARRANT HOLDERS AND OPTIONNEE


Name and Address of Beneficial Owner
 
Date
   
Options
   
Warrants
   
@ $
 
Emper Overseas S.A
    03-08-07       N/A       125 000       2.50  
Aton Select Fund Limited
    03-08-07       N/A       125 000       2.50  
Capinvest LLC
    03-16-07       N/A       375 000       2.50  
Simeon Securities S.A.
    03-20-07       N/A       125 000       2.50  
Claude Pellerin Director and Secretary
    N/A       5000       0       2.00  
Michel St-Pierre Chief Financial Officer
    N/A       0       0       0  
Total:
            5000       750 000          

 
11

--------------------------------------------------------------------------------

